DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (Pub. No.: US 2012/0275797) in view of Yan et al (Pub. No.: US 2012/0076491).
	Regarding claim 1, referring to Figures 1-4, Li et al teaches an apparatus for polarization recovery, comprising:
a processor (i.e., equalization and polarization demultiplexer 120, H polarization state phase restorer 121, V polarization state phase restorer 122, polarization scattering compensation device 200, and H polarization state data restorer 123 and V polarization state data restorer 124, Fig. 2) configured to: perform adaptive equalization processing (i.e., equalization and polarization demultiplexer 120, Fig. 2)  and polarization recovery (i.e., H polarization state phase restorer 121, V polarization state phase restorer 122, polarization scattering compensation device 200, and H polarization state data restorer 123 and V polarization state data restorer 124, Fig. 2) on a received signal (i.e., Figures 1-4, page 1, paragraphs [0004]-[0005], and page 3, paragraphs [0039]-[0046]).
Li et al differs from claim 1 in that he fails to specifically teach a polarization state of the received signal, after the adaptive equalization processing and polarization recovery being performed, is aligned with a principal axis of polarization of an optical receiver. However, Yan et al in Pub. No.: US 2012/0076491 teaches a polarization state of the received signal, after the adaptive equalization processing (i.e., equalization and polarization demultiplexer 104, Fig. 4) and polarization recovery (i.e., polarization state H phase recover 107,  polarization state phase V recover 108, polarization crosstalk canceling apparatus 111, and  polarization state H data recover 114 and  polarization state V data recover 115, Fig. 4) being performed, is aligned (i.e., polarization crosstalk canceling average length optimizing apparatus , Fig. 4) with a principal axis of polarization of an optical receiver (i..e, Figures 1-4, page 2, paragraphs [0036]-[0039], page 3, paragraphs [0040]-[0048], and page 9, paragraph [0179]). Based on this teaching, it would have been obvious to one having skill in the art at the time the invention was made to incorporate the polarization state of the received signal, after the adaptive equalization processing and polarization recovery being performed, is aligned with a principal axis of polarization of an optical receiver as taught by Yan in the system of Li et al. One of ordinary skill in the art would have been motivated to do this since allowing reducing the distortion of the signal, reducing the error signal, and improving the performance of the system.
Regarding claim 11, the combination of Li et al and Yan teaches an optical receiver (i.e., optical receiver, Figs. 1 and 2 of Li et al) comprising the apparatus.
 



Allowable Subject Matter
4.	Claims 2-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

                                            Conclusion
5.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Maeda (US Patent No. 10,541,757) discloses receiving apparatus and setting method.


6.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hanh Phan whose telephone number is (571)272-3035. If attempts to reach the examiner by telephone are unsuccessful the examiner's supervisor, Kenneth Vanderpuye, can be reached on (571)272-
3078. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703)305-4700.
/HANH PHAN/Primary Examiner, Art Unit 2636